Nebraska Advance Sheets
	                                STATE v. MUHANNAD	567
	                                 Cite as 286 Neb. 567

not evidence of anything. We conclude that Morgan has not
established prejudice by counsel’s failure to object or to other-
wise keep the evidence envelopes from being published to the
jury with the word “murder” on them.
                       VI. CONCLUSION
   We conclude that there was no prejudicial error in the dis-
trict court’s giving of the step jury instruction or in its refusal
to give Morgan’s proposed instruction. We further conclude
that two of Morgan’s claims of ineffective assistance of coun-
sel are without merit, but that the record is insufficient to
review the other two claims.
                                                       Affirmed.


                      State of Nebraska, appellee, v.
                       Wa’il Muhannad, appellant.
                                     ___ N.W.2d ___

                       Filed September 20, 2013.      No. S-13-042.

 1.	 Motions for Mistrial: Pleadings: Prosecuting Attorneys: Intent: Appeal and
      Error. While the denial of a plea in bar generally involves a question of law, an
      appellate court reviews under a clearly erroneous standard a finding concerning
      the presence or absence of prosecutorial intent to provoke the defendant into
      moving for a mistrial.
 2.	 Double Jeopardy. Traditionally, the Double Jeopardy Clause has been viewed
      as safeguarding three interests of defendants: (1) the interest in being free from
      successive prosecutions, (2) the interest in the finality of judgments, and (3) the
      interest in having the trial completed in front of the first tribunal.
 3.	 Constitutional Law: Double Jeopardy. The constitutional protection against
      double jeopardy does not mean that every time a defendant is put to trial before
      a competent tribunal, the defendant is entitled to go free if the trial fails to end in
      a final judgment.
  4.	 ____: ____. Balanced against a defendant’s interests in having a trial completed
      in front of the first tribunal is society’s right to one full and fair opportunity to
      prove the defendant’s guilt.
  5.	 ____: ____. When society is deprived of its right to attempt to prove a defend­
      ant’s guilt in a single prosecution because of a trial error, the interests of soci-
      ety in vindicating its laws generally outweigh the double jeopardy interests of
      the defendant.
 6.	 Double Jeopardy: Motions for Mistrial. It is the general rule that where a court
      grants a mistrial upon a defendant’s motion, the Double Jeopardy Clause does not
      bar a retrial.
    Nebraska Advance Sheets
568	286 NEBRASKA REPORTS


 7.	 ____: ____. Only where the governmental conduct in question is intended to
     goad a defendant into moving for a mistrial may the defendant raise the bar of
     double jeopardy to a second trial after having succeeded in aborting the first on
     the defendant’s own motion.

  Appeal from the District Court for Douglas County: Gary B.
Randall, Judge. Affirmed.

   Alan G. Stoler, P.C., L.L.O., for appellant.

  Jon Bruning, Attorney General, and Stacy M. Foust for
appellee.

  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.

   McCormack, J.
                       NATURE OF CASE
   Appellant, Wa’il Muhannad, was charged with first degree
sexual assault of his stepdaughter, M.H. During trial, M.H.’s
therapist testified that the event causing M.H.’s posttraumatic
stress disorder (PTSD) was Muhannad’s sexually abusing her.
The trial court allowed this testimony over Muhannad’s objec-
tion, but later concluded that the testimony was reason to grant
Muhannad’s motion for a mistrial. Muhannad then filed a plea
in bar, which the court denied. The issue is whether the State’s
questioning of the therapist was intended to goad Muhannad
into moving for a mistrial, such that the State could get a
second chance at a more favorable prosecution and thereby
circumvent the protections of the Double Jeopardy Clauses of
the U.S. and Nebraska Constitutions. We affirm the denial of
the plea in bar.

                        BACKGROUND
   M.H.’s mother married Muhannad in 2006, when M.H. was
10 years old. M.H. lived continuously with her mother and
Muhannad except for brief periods when she stayed with her
biological father. In 2011, M.H. disclosed that Muhannad had
been sexually abusing her. The State charged Muhannad with
first degree sexual assault of a child.
                  Nebraska Advance Sheets
	                     STATE v. MUHANNAD	569
	                      Cite as 286 Neb. 567

                       Motion in Limine
   Before trial, Muhannad moved in limine to exclude the
testimony of Carrie Gobel, M.H.’s psychotherapist. Muhannad
argued that the prosecution intended to have Gobel testify
as to whether M.H. was telling the truth. Muhannad argued
that such testimony would invade the province of the jury
and, furthermore, that Gobel was not qualified to opine on
the subject.
   The State explained it wished to call Gobel to testify about
“the symptoms of children who have been sexually abused.”
It further intended for Gobel to testify that M.H. had PTSD.
Finally, the State expected Gobel to testify that M.H. exhibited
“certain symptoms of the sexual abuse.” The trial court denied
the motion in limine, and the case proceeded to trial.
                              Trial
   M.H. was 16 years old at the time of trial. M.H. stated that
sometime around 2008 or 2009, Muhannad began sexually
abusing her. It began with Muhannad’s touching her when they
were watching a movie at home. M.H. recalled that the movie
was “‘Reign Over Me.’”
   M.H. testified that soon thereafter, Muhannad began to have
intercourse with her three to four times a week. M.H. described
that Muhannad would either come into her bedroom at night
or have intercourse with her during times in the day when her
mother was not home.
   M.H. testified that Muhannad always ejaculated into a
napkin. He asked her twice to take pregnancy tests, and
M.H. described those tests in detail. M.H. described incidents
where Muhannad made her watch pornography with him.
M.H. said that sometimes Muhannad told her to use a vibra-
tor while he watched. She also testified that Muhannad made
her give him manual stimulation and oral sex. M.H. testified
that Muhannad said he would kill her if she told anyone about
the assaults.
   In May 2011, M.H.’s mother picked M.H. up from school
and told M.H. that Muhannad had given her the “final talaq.”
M.H.’s mother explained that the final talaq was the final act,
under Islam, of divorcing one’s wife. After hearing this news,
    Nebraska Advance Sheets
570	286 NEBRASKA REPORTS



M.H. revealed the assaults to her mother. M.H.’s mother testi-
fied that M.H. was “shaking, scared, crying” when she reported
the abuse. M.H. explained that she chose to finally disclose
the abuse to her mother when she learned of the final talaq,
“[b]ecause I had come to, like, an understanding of my mom
wouldn’t hurt me or she wouldn’t, like, tell me that I was
lying.” M.H.’s mother called the police.
   An Omaha police officer responded to the call. The offi-
cer interviewed the mother and M.H. and described M.H. as
“very shy and talked under her breath and looked down at the
ground.” The officer took M.H. and her mother to a hospital.
   At the hospital, a nurse conducted a forensic sexual assault
examination of M.H. M.H. testified that the last sexual contact
between herself and Muhannad was before school on the same
day she told her mother about the abuse. There was some dis-
pute about whether M.H. had previously reported that the last
assault had been the day before.
   M.H. testified that on the morning of the last alleged assault,
she was taking a shower when Muhannad entered the bathroom
and asked her to exit the shower. Muhannad then directed
M.H. to lean up against the sink while he had intercourse with
her from behind. Muhannad ejaculated into a napkin. After
Muhannad left the bathroom, M.H. again showered, dressed,
and went to school.
   The nurse was unable to find any foreign pubic hairs dur-
ing the forensic examination, and a DNA analyst confirmed
that no semen or other foreign DNA was found on M.H. The
nurse testified she did not expect to find semen or pubic hair,
however, because of the position in which the last reported
assault took place and because Muhannad had ejaculated into a
napkin. Furthermore, M.H. had showered and had gone to the
bathroom after the assault.
   Defense counsel pointed out the lack of physical evidence
supporting the allegations of abuse. Defense counsel also
pointed out details of M.H.’s story that M.H. was describing
for the first time at trial. Principally, these details included
the instances where Muhannad asked her to use a vibrator and
when he made her take pregnancy tests.
                  Nebraska Advance Sheets
	                      STATE v. MUHANNAD	571
	                       Cite as 286 Neb. 567

   Defense counsel also noted M.H.’s delayed reporting of the
abuse. Defense counsel particularly focused on when M.H. had
written an affidavit listing the reasons she wanted to live with
her biological father. At that time, M.H. did not disclose sexual
abuse as one of those reasons.
   Defense counsel suggested that M.H.’s mother conspired to
get Muhannad arrested so she could marry another man who
allegedly wanted to take over a business that she and Muhannad
owned. That man was their business partner. Defense counsel
asked M.H.’s mother if, before the sexual abuse accusations,
she had “aspirations . . . of somehow creating a way that [she]
could get [Muhannad] out of the picture.”
   Defense counsel pointed out that M.H.’s mother “married”
that man—who was also her friend’s husband—shortly after
receiving the final talaq from Muhannad. And defense counsel
implied that M.H.’s mother pressured M.H. to make allega-
tions of sexual abuse in order to carry out this scheme to get
Muhannad “out of the picture.” Admittedly, M.H.’s mother had
told M.H. that “it would be a shame” if Muhannad got out of
jail and M.H. ended up there instead. M.H. similarly testified
that her mother told her she would get in trouble if she changed
her story.
   But M.H.’s mother denied having any plan to get Muhannad
“out of the picture” so another man could take over the busi-
ness with her. In fact, she testified that the business shut down
after Muhannad’s arrest.
   M.H. clarified that no one had ever told her to lie about the
sexual abuse. M.H.’s mother explained that she had made the
comment about who would be going to jail when M.H. was
fearful of testifying. M.H.’s mother said she was confused
about the penal consequences for refusing to testify.
   Defense counsel also suggested that M.H. had fabricated
the sexual assaults in order to keep Muhannad from divorcing
her mother. It was undisputed that, at least at times, M.H. was
opposed to Muhannad’s divorcing her mother. In fact, M.H.
testified that when Muhannad sent M.H.’s mother the second
talaq, M.H. had threatened Muhannad that she would report the
sexual assaults if he divorced her mother.
    Nebraska Advance Sheets
572	286 NEBRASKA REPORTS



                        Gobel’s Testimony
   In this context, the State called Gobel as its last witness.
Gobel is a licensed mental health practitioner with training in
sexual abuse. Gobel was M.H.’s therapist for the 2 years lead-
ing up to trial.
   Gobel testified that M.H. had been diagnosed with PTSD.
She described M.H.’s symptoms, which included anxiety,
hypervigilance, racing thoughts, estrangement from others, irri-
tability, and a sense of a foreshortened future. Without objec-
tion, Gobel testified that during her sessions with M.H., M.H.
would have intrusive thoughts about “the sexual abuse.” Gobel
further testified, without objection, that M.H. had nightmares
about the abuse and that M.H. reported being more easily irri-
tated by a sister who resembled Muhannad.
   Then the prosecutor asked, “According to your assessment
and your ongoing treatment with [M.H.], can you describe for
me what you believe to be the traumatic event that has caused
this diagnosis?” Defense counsel objected to the question as
invading the province of the jury. During the sidebar that fol-
lowed, the court asked, “Do you think [Gobel’s] testifying that
she believes that having been sexually abused is relying on the
credibility? I mean, she’s making an assumption. That’s the
basis of her diagnosis. Whether she believes it or not is not
relevant.” The prosecutor argued in a similar vein: “The dis-
tinction between [Gobel’s] credibility is different from what —
based upon the sources that she’s received her information that
she can ultimately indicate based upon her professional opinion
that that diagnosis or the traumatic event that caused that is, in
fact, the sex abuse.”
   The court overruled defense counsel’s objection, and the
prosecutor again asked Gobel, “According to your assessment
of [M.H.], what was the traumatic event that initiated the
diagnosis of PTSD?” Gobel answered, “[M.H.] was sexually
abused by her stepfather, [Muhannad], for an extensive period
of time.”
   Gobel went on to explain, without objection, that a child is
unlikely to remember every instance of abuse in cases of pro-
longed periods of sexual abuse. Gobel further detailed some of
                  Nebraska Advance Sheets
	                      STATE v. MUHANNAD	573
	                       Cite as 286 Neb. 567

the reasons delayed disclosure is common in cases of sexual
abuse of a child.
   At the close of the case and before closing arguments, there
was more discussion between the attorneys and the court about
whether Gobel’s testimony had impermissibly vouched for
M.H.’s truthfulness. The court again expressed its opinion that
Gobel was simply explaining what she was treating M.H. for—
based upon M.H.’s reports to Gobel.
   On the prosecutor’s own initiative, she then sought to clarify
what would be appropriate closing arguments:
        [Prosecutor]: I guess, just while we bring that up
     the issue, in closing argument, I think based on what
     you’re saying, Judge — and I think I understand what
     you’re saying — it would not be appropriate at all for
     us to stand up and say . . . Gobel thinks [M.H.] was sex­
     ually assaulted.
        [Court]: No.
        [Prosecutor]: It’s only appropriate to say [Gobel was]
     treating [M.H.] for [PTSD] related to sexual abuse.
        [Court]: Right. Thank you. Exactly.
        [Prosecutor]: We’ll make sure we don’t say it wrong in
     the argument.
                     Motion for Mistrial
   The following day, defense counsel moved for a mistrial.
The prosecutor argued against the motion. The prosecutor
explained that she did not intend to solicit “an answer regard-
ing the individual’s credibility.” Rather, “[i]t was a question
with respect to what traumatic event the diagnosis went to.”
The court agreed: “I reviewed the testimony last night, and I
believe that the answer was [the] basis upon which the diagno-
sis was formed and the information that [Gobel] had received,
and not the ultimate statement of who was the perpetrator of
such even[t].”
   The court thus denied the motion for mistrial. It also denied
defense counsel’s motion for directed verdict. But, after a
short recess in which the court conducted additional research,
the court changed its mind. It granted Muhannad’s motion
for a mistrial. The court explained that while Gobel might
    Nebraska Advance Sheets
574	286 NEBRASKA REPORTS



have been able to opine that “sexual abuse” was the cause of
M.H.’s PTSD, Gobel’s testimony was “over the edge” when
she stated her belief that Muhannad was the perpetrator of the
sexual abuse.
                          P lea in Bar
   The court was prepared to retry the case the following
Monday, but defense counsel filed a plea in bar to the retrial.
Defense counsel argued that the State had an obligation to
know the law and that the law was clear the testimony the State
elicited was inadmissible. Defense counsel further argued that
the State was “on notice” at the time of the motion in limine
that this type of questioning impermissibly infringed upon the
province of the jury.
   Defense counsel did not, however, argue that the State spe-
cifically intended to provoke a mistrial through such question-
ing. Instead, defense counsel argued that the U.S. Supreme
Court in Oregon v. Kennedy1 had held that the double jeopardy
bar to retrial was not limited to circumstances where the State
intended to provoke a mistrial.
   The prosecutor disagreed with defense counsel’s reading of
Oregon v. Kennedy and argued that it had no intention to pro-
voke a mistrial.
   The court denied the plea in bar. The court rejected defense
counsel’s reading of Oregon v. Kennedy.2 The court found
that the prosecutor did not intend to goad Muhannad into
moving for a mistrial. In fact, the court concluded that there
appeared to be no tactical advantage for the State by forcing
a mistrial.
   In reaching the conclusion that the prosecutor did not intend
to provoke a mistrial, the court found that the strength of the
State’s case was not weak and that the progression of the trial
appeared to be in the State’s favor. The court found that before
the conduct causing the mistrial, there was no pattern of pros-
ecutorial misconduct or escalation of any questionable con-
duct. Rather, the event leading to the mistrial was an isolated

 1	
      Oregon v. Kennedy, 456 U.S. 667, 102 S. Ct. 2083, 72 L. Ed. 2d 416
      (1982).
 2	
      Citing State v. Bostwick, 222 Neb. 631, 385 N.W.2d 906 (1986).
                        Nebraska Advance Sheets
	                            STATE v. MUHANNAD	575
	                             Cite as 286 Neb. 567

incident. The court found that the timing of the State’s conduct
did not support an inference that the prosecutor intended to
cause a mistrial. Finally, the court found that the prosecutor
resisted the motion for mistrial.
   The court concluded that the prosecutor made “an error
in judgment.” Muhannad now appeals the denial of the plea
in bar.
                  ASSIGNMENT OF ERROR
   Muhannad assigns as error the trial court’s determination
that retrial was not barred by double jeopardy principles.
                  STANDARD OF REVIEW
   [1] While the denial of a plea in bar generally involves a
question of law, we review under a clearly erroneous standard
a finding concerning the presence or absence of prosecutorial
intent to provoke the defendant into moving for a mistrial.3
                            ANALYSIS
   The parties do not dispute the propriety of the mistrial. The
issue is whether concepts of double jeopardy bar a retrial and,
thus, the court should have granted Muhannad’s plea in bar.
   [2] Traditionally, the Double Jeopardy Clause has been
viewed as safeguarding three interests of defendants: (1) the
interest in being free from successive prosecutions, (2) the
interest in the finality of judgments, and (3) the interest in
having the trial completed in front of the first tribunal.4 This
appeal involves the defendant’s interest in having the trial com-
pleted in front of the first tribunal.5

 3	
      See, U.S. v. Radosh, 490 F.3d 682 (8th Cir. 2007); Robinson v. Wade, 686
      F.2d 298 (5th Cir. 1982); United States v. Curtis, 683 F.2d 769 (3d Cir.
      1982); State v. Marshall, 269 Neb. 56, 690 N.W.2d 593 (2005); State v.
      Michael J., 274 Conn. 321, 875 A.2d 510 (2005); State v. Thomas, 275 Ga.
      167, 562 S.E.2d 501 (2002); People v. Campos, 349 Ill. App. 3d 172, 812
      N.E.2d 16, 285 Ill. Dec. 427 (2004); People v Dawson, 431 Mich. 234,
      427 N.W.2d 886 (1988). See, also, State v. Lewis, 78 Wash. App. 739, 898
      P.2d 874 (1995).
 4	
      State v. Rogan, 91 Haw. 405, 984 P.2d 1231 (1999).
 5	
      See, e.g., Oregon v. Kennedy, supra note 1; United States v. Dinitz, 424
      U.S. 600, 96 S. Ct. 1075, 47 L. Ed. 2d 267 (1976).
    Nebraska Advance Sheets
576	286 NEBRASKA REPORTS



   [3-5] The constitutional protection against double jeopardy
does not mean that every time a defendant is put to trial before
a competent tribunal, the defendant is entitled to go free if
the trial fails to end in a final judgment.6 Balanced against a
defendant’s interests in having the trial completed in front of
the first tribunal is society’s right to one full and fair opportu-
nity to prove the defendant’s guilt.7 When society is deprived
of its right to attempt to prove a defendant’s guilt in a single
prosecution because of a trial error, the interests of society in
vindicating its laws generally outweigh the double jeopardy
interests of the defendant.8
   [6] Furthermore, it is the general rule that where a court
grants a mistrial upon a defendant’s motion, the Double
Jeopardy Clause does not bar a retrial.9 A defendant’s motion
for a mistrial constitutes a deliberate election on his or her part
to forgo the right to the trial completed before the first trier
of fact.10 This is true even if the defendant’s motion is neces-
sitated by prosecutorial or judicial error.11 When the mistrial
is declared at the defendant’s behest, the defendant’s right to
have his or her trial completed by a particular tribunal is, as a
general matter, subordinated to the public’s interest in fair trials
designed to end in just judgments.12
   [7] In Oregon v. Kennedy, the U.S. Supreme Court defined
a “narrow exception”13 to this balance: “Only where the
governmental conduct in question is intended to ‘goad’ the

 6	
      State v. Marshall, supra note 3.
 7	
      See Arizona v. Washington, 434 U.S. 497, 98 S. Ct. 824, 54 L. Ed. 2d 717
      (1978).
 8	
      See State v. Rogan, supra note 4.
 9	
      Oregon v. Kennedy, supra note 1.
10	
      State v. Bostwick, supra note 2; State v. Munn, 212 Neb. 265, 322 N.W.2d
      429 (1982).
11	
      United States v. Jorn, 400 U.S. 470, 91 S. Ct. 547, 27 L. Ed. 2d 543
      (1971); State v. Bostwick, supra note 2.
12	
      See, Oregon v. Kennedy, supra note 1; Wade v. Hunter, 336 U.S. 684, 69
      S. Ct. 834, 93 L. Ed. 2d 974 (1949); State v. Bostwick, supra note 2.
13	
      Oregon v. Kennedy, supra note 1, 456 U.S. at 673.
                        Nebraska Advance Sheets
	                            STATE v. MUHANNAD	577
	                             Cite as 286 Neb. 567

defend­nt into moving for a mistrial may a defendant raise
         a
the bar of double jeopardy to a second trial after having suc-
ceeded in aborting the first on his own motion.”14 The Court
rejected any more generalized standard of bad faith conduct,
harassment, or overreaching as an exception to the defend­
ant’s waiver of his or her right to a determination by the
first tribunal.15
   The Court explained that a standard based on the extent
of prosecutorial misconduct is an untenable one. It refused
to “add another classification of prosecutorial error” beyond
those already established for trial error and for trial error war-
ranting mistrial “without supplying any standard by which to
assess that error.”16 The Court concluded that in contrast to
a standard based on the extent of the error, a standard that
examines the intent of the prosecutor, though certainly not
entirely free from practical difficulties, is a manageable stan-
dard to apply.17
   “Prosecutorial conduct that might be viewed as harassment
or overreaching, even if sufficient to justify a mistrial on
[the] defendant’s motion, therefore, does not bar retrial absent
intent on the part of the prosecutor to subvert the protections
afforded by the Double Jeopardy Clause.”18 Only when there is
intent on the part of the prosecutor to subvert the protections
afforded by the Double Jeopardy Clause is the defendant’s
election to move for a mistrial but a “hollow shell.”19 Only
then does the defendant no longer “‘retain primary control
over the course to be followed in the event of [the prosecuto-
rial] error.’”20
   The Supreme Court noted that “[e]very act on the part of a
rational prosecutor during a trial is designed to ‘prejudice’ the

14	
      Id., 456 U.S. at 676.
15	
      Oregon v. Kennedy, supra note 1.
16	
      Id., 456 U.S. at 675.
17	
      Oregon v. Kennedy, supra note 1.
18	
      Id., 456 U.S. at 675-76.
19	
      Id., 456 U.S. at 673.
20	
      Id., 456 U.S. at 676.
    Nebraska Advance Sheets
578	286 NEBRASKA REPORTS



defendant by placing before the judge or jury evidence leading
to a finding of his guilt.”21 Furthermore, due to the complexity
of the rules of evidence, it is likely that some evidence offered
by the prosecutor will be objectionable.22 The more serious of
these prosecutorial infractions will warrant a mistrial.23 But
“[t]he law has never looked upon the declaration of a mistrial
. . . as [a] mild slap[] upon the wrist.”24 A mistrial is a “rigor-
ous means for redressing even grossly negligent and deliber-
ate misconduct.”25 When the prosecution suffers a mistrial, it
suffers “a stern rebuke in terms of lost days, lost dollars, lost
resources of many varieties and the lost opportunity to make
the conviction stick.”26 “It is only in the Machiavellian situ-
ation where the prosecutor deliberately courts a mistrial that
the normal sanctions are self-evidently inadequate. A scheming
prosecutor cannot be rewarded by being handed the very thing
toward which he connived.”27
    We have consistently held that the Double Jeopardy Clause
of the Nebraska Constitution provides no greater protection
than that of the U.S. Constitution.28 We have accordingly
declined to extend the Oregon v. Kennedy exception beyond
situations where the prosecutor intended that the misconduct
would provoke a mistrial.29
    It is the defendant’s burden to prove this intent.30 The trial
court’s finding regarding whether the prosecuting attorney

21	
      Id., 456 U.S. at 674.
22	
      Oregon v. Kennedy, supra note 1.
23	
      Id.
24	
      Fields v. State, 96 Md. App. 722, 744, 626 A.2d 1037, 1048 (1993).
25	
      Id.
26	
      Id.
27	
      Id. at 744-45, 626 A.2d at 1048.
28	
      State v. Kula, 254 Neb. 962, 579 N.W.2d 541 (1998).
29	
      Id.
30	
      See, e.g., Oregon v. Kennedy, supra note 1 (Stevens, J., concurring in the
      judgment; Brennan, Marshall, and Blackmun, JJ., join); U.S. v. Perlaza,
      439 F.3d 1149 (9th Cir. 2006); Robinson v. Com., 17 Va. App. 551, 439
      S.E.2d 622 (1994).
                         Nebraska Advance Sheets
	                             STATE v. MUHANNAD	579
	                              Cite as 286 Neb. 567

intended to cause a mistrial is a finding of fact.31 While the
denial of a plea in bar generally involves a question of law,32
most courts review for clear error the trial court’s finding con-
cerning prosecutorial intent to goad the defendant into moving
for mistrial.33 This is consistent with our standard of review
for other findings of fact by the trial court, and we hereby
adopt it.
   A trial court makes its finding of subjective intent by
“[i]nferring the existence or nonexistence of intent from objec-
tive facts and circumstances . . . .”34 An appellate court can
review similar evidence in determining whether the trial court
clearly erred in its finding.
   In Oregon v. Kennedy, the Court refused to disturb the
lower court’s finding that the prosecutor had not intended to
provoke a mistrial by asking a witness whether he refused
to do business with the defendant because the defendant was
a “‘crook.’”35 It did not elaborate further on the evidence
reviewed in reaching that decision. Justice Powell, however,
noted in his concurring opinion three relevant circumstances
that convinced him this finding was correct: (1) There was no
sequence of overreaching before the single prejudicial ques-
tion; (2) it was evident from a colloquy between counsel and
the court that the prosecutor not only resisted, but also was
surprised by the defendant’s motion for a mistrial; and (3) at
the hearing on the defendant’s double jeopardy motion, the
prosecutor testified and the trial court found as a fact that there
was no intention to cause a mistrial.36

31	
      Oregon v. Kennedy, supra note 1. See, U.S. v. Lun, 944 F.2d 642 (9th Cir.
      1991); Robinson v. Com., supra note 30.
32	
      See State v. Marshall, supra note 3.
33	
      See, U.S. v. Radosh, supra note 3; Robinson v. Wade, supra note 3; United
      States v. Curtis, supra note 3; State v. Michael J., supra note 3; State v.
      Thomas, supra note 3; People v. Campos, supra note 3; People v Dawson,
      supra note 3. See, also, State v. Lewis, supra note 3.
34	
      Oregon v. Kennedy, supra note 1, 456 U.S. at 675.
35	
      Id., 456 U.S. at 669.
36	
      Oregon v. Kennedy, supra note 1 (Powell, J., concurring).
    Nebraska Advance Sheets
580	286 NEBRASKA REPORTS



   Some state and federal courts have accordingly set forth
factors to consider when evaluating the question of an inten-
tion to goad the defendant into moving for mistrial. Certain
courts have adopted the three factors articulated by Justice
Powell.37 At least one court has set forth a four-factor inquiry:
(1) whether there was a sequence of overreaching or error prior
to the error resulting in the mistrial; (2) whether the prosecutor
resisted the motion for a mistrial; (3) whether the prosecutor
testified, and the court below found, that there was no intent to
cause a mistrial; and (4) the timing of the error.38 Another court
has adopted a three-factor inquiry more focused on motive: (1)
whether the record contains any indication that the prosecu-
tor believed the defendant would be acquitted, (2) whether a
second trial would be desirable for the government, and (3)
whether the prosecutor proffered some plausible justification
for its actions.39
   We find all of the above-listed factors appropriate for con-
sideration. But we decline to adopt a closed list that might limit
a trial court’s inquiry into a prosecutor’s intent or our inquiry
into whether the trial court’s finding of intent was clearly
erroneous. In addition to any objective factors listed above or
that might be relevant under the particular circumstances of a
particular case, we bear in mind that the trial court is in a better
position than a reviewing court to judge the motives and inten-
tions of the prosecutor.40
   The record here supports the trial court’s conclusion that
the prosecutor simply made “an error in judgment.” In other
words, it does not appear from the record that the prosecutor
intentionally committed prosecutorial misconduct—let alone
intended that her misconduct would provoke a mistrial.


37	
      See, U.S. v. White, 914 F.2d 747 (6th Cir. 1990); State v. Girts, 121 Ohio
      App. 3d 539, 700 N.E.2d 395 (1997).
38	
      State v. Torres, 328 N.J. Super. 77, 744 A.2d 699 (2000).
39	
      See United States v. Curtis, supra note 3.
40	
      People v. Campos, supra note 3. See, also, U.S. v. Pavloyianis, 996 F.2d
      1467 (2d Cir. 1993); State v. Michael J., supra note 3.
                        Nebraska Advance Sheets
	                            STATE v. MUHANNAD	581
	                             Cite as 286 Neb. 567

   It is not always easy to tell when an expert crosses the line
into forbidden testimony on truthfulness.41 We have only a
handful of cases in Nebraska defining that line between per-
missible indirect bolstering of the alleged victim’s credibility
and impermissible direct or indirect bolstering of the alleged
victim’s credibility.
   In State v. Roenfeldt,42 we held that an expert’s testimony
of the symptoms, behavior, and feelings generally exhibited
by children who have been sexually abused was relevant and
admissible. “‘[F]ew jurors,” we explained, “have sufficient
familiarity with child sexual abuse to understand the dynam-
ics of a sexually abusive relationship.’”43 Furthermore, “‘the
behavior exhibited by sexually abused children is often con-
trary to what most adults would expect.’”44 Similar testimony
was upheld by the Nebraska Court of Appeals in State v.
Bruna.45 In that case, the psychologist took it a step further by
setting forth the factors to consider in evaluating the veracity
of a child’s sexual abuse claims.46
   In State v. Doan,47 in contrast, the Court of Appeals held
that the expert crossed the line when she testified that the vic-
tim’s physical appearance and reactions while recounting the
alleged abuse “‘validat[ed]’” the victim’s account of the abuse.
The court said that testimony concerning the profile of a child
abuse victim is admissible to explain certain behaviors and to
rebut the implied or express defense assertion that the child is
lying. “However, when the testimony goes beyond explaining
the child’s behavior . . . and asserts, directly or indirectly, that


41	
      John E.B. Myers, Myers on Evidence of Interpersonal Violence: Child
      Maltreatment, Intimate Partner Violence, Rape, Stalking, and Elder Abuse
      § 6.21 (2012).
42	
      State v. Roenfeldt, 241 Neb. 30, 486 N.W.2d 197 (1992).
43	
      Id. at 39, 486 N.W.2d at 204.
44	
      Id.
45	
      State v. Bruna, 12 Neb. App. 798, 686 N.W.2d 590 (2004).
46	
      Id.
47	
      State v. Doan, 1 Neb. App. 484, 488, 498 N.W.2d 804, 807 (1993).
    Nebraska Advance Sheets
582	286 NEBRASKA REPORTS



the child has in fact been abused or that the child is telling
the truth, then many courts hold that such evidence goes too
far.”48 The Court of Appeals concluded that in light of the cur-
rent state of social science research and the case law, an expert
has neither the legal authority nor the scientific qualifications
to opine as to the truthfulness of the statement of another
witness.49 Therefore, “in a prosecution for sexual assault of a
child, an expert witness may not give testimony which directly
or indirectly expresses an opinion that the child is believable,
that the child is credible, or that the witness’ account has
been validated.”50
   No one now disputes that Gobel’s testimony impermissibly
vouched for M.H.’s credibility. Nevertheless, it appears that
in her exuberance or lack of familiarity with the relevant case
law, the prosecutor believed Gobel’s testimony was admis-
sible because it explained the basis for M.H.’s PTSD. As
the prosecutor had predicted in the hearing on the motion in
limine, Gobel never directly testified that M.H. was telling
the truth.
   Importantly, the trial court agreed with the prosecutor’s
theory of admissibility. During the sidebar at trial, the court
opined that asking Gobel what “event” led to M.H.’s PTSD
was not improper vouching. It is difficult to conclude that the
prosecutor intended to force a mistrial by invoking testimony
that the court had expressly deemed admissible.51
   We further note that after this testimony was adduced, the
prosecutor expressed concern with avoiding trial error. The
prosecutor was careful to clarify with the court what might be
proper comment on this testimony during closing argument.
The prosecutor said she would “make sure we don’t say it
wrong in the argument.” Oral arguments were not transcribed,

48	
      Id. at 490-91, 498 N.W.2d at 809.
49	
      Id.
50	
      Id. at 496, 498 N.W.2d at 812. See, also, State v. Maggard, 1 Neb. App.
      529, 502 N.W.2d 493 (1993).
51	
      See, e.g., State v. Bostwick, supra note 2.
                         Nebraska Advance Sheets
	                             STATE v. MUHANNAD	583
	                              Cite as 286 Neb. 567

but Muhannad does not argue that the prosecutor failed to carry
out the court’s directives. It appears from the record that the
prosecutor throughout the trial attempted to avoid committing
any errors. This, again, runs contrary to an intent to provoke
a mistrial.
   But even if we could somehow conclude that the prosecutor
knew the question was improper and that the trial court was
wrong in allowing it, it would not follow that the prosecutor
was engaging in a plan to provoke a mistrial at Muhannad’s
behest. Besides the inherent illogic to such a plan of pursuing
a mistrial based upon the admission of the very evidence the
court repeatedly deemed admissible, other objective factors
support the inference that the prosecutor did not intend to goad
Muhannad into moving for a mistrial.
   There was no pattern of misconduct during this trial. If this
was prosecutorial misconduct, it was, at most, an isolated inci-
dent. The record does not reflect whether the prosecutor was
surprised by the motion, but presumably so, since—again—the
court had indicated at all times that the prosecutor was acting
correctly. The prosecutor strongly resisted the motion for mis-
trial once it was made.
   Finally, as the trial court indicated, the progression of the
trial appeared to be in the State’s favor and there would have
been little to gain in provoking a mistrial. We find no clear
error in this conclusion. Muhannad points out the lack of
physical evidence and the various defense theories presented at
trial, but he points to nothing atypical for a child sexual abuse
prosecution. There is no indication that a second trial would go
differently. As the trial court said, there would be no tactical
advantage in provoking a mistrial.
   In summary, the record supports the trial court’s finding
that the prosecutor did not intend to provoke a mistrial. This
was not a “Machiavellian situation where the prosecutor delib-
erately courts a mistrial.”52 Indeed, defense counsel did not
argue at the hearing on the plea in bar an actual intent to goad

52	
      Fields v. State, supra note 24, 96 Md. App. at 744, 626 A.2d at 1048.
    Nebraska Advance Sheets
584	286 NEBRASKA REPORTS



Muhannad into moving for a mistrial. He instead focused on
gross negligence. And gross negligence is insufficient under
the narrow exception set forth in Oregon v. Kennedy.
   Because the prosecutor did not intend to goad Muhannad
into moving for a mistrial, Muhannad maintained primary
control over the course of events following Gobel’s testimony.
Muhannad chose to waive the right to have his trial com-
pleted by a particular tribunal, and his plea in bar was prop-
erly denied.
                        CONCLUSION
   For the foregoing reasons, we affirm the judgment of the
trial court denying the plea in bar.
                                                      Affirmed.
   Heavican, C.J., not participating in the decision.